          Case 1:20-cr-00172-AKH Document 24 Filed 04/09/20 Page 1 of 2




                            Law Office of Robert Osuna, PC
                               11 Park Place, Suite 1100
                              New York, New York 10007
                                    212.233.1033
                                646.201.4495 facsimile
                             robertosunapc@yahoo.com
Via ECF Filing

April 9, 2020

Hon. Alvin K. Hellerstein
United States District Court Judge                                So ordered.
Southern District of New York
                                                                  /s/ Alvin K. Hellerstein
500 Pearl Street                                                  4/9/2020
New York, New York 10007

Re:             United States v Joel Cabrera, 20 Cr. 00172 (AKH)
                Bail Application Considering COVID-19 Pandemic
                And Mr. Cabrera’s’ Unique Medical Condition
                Seeking Amendment to Notify Defendant of Financial Component
                Within 24 hours of his Release and have him Execute the Bond within that
                Time Period with the Consent of the Government

Dear Judge Hellerstein,

        Pursuant to Your Honor’s Second Release Order I ask that I be allowed 24 hours after the
defendants’ release to fully explain to him the conditions of the Bond he will be signing, I ask
that within 24 hours of his release he or I on his behalf execute the Bond and file my certification
with the Court that the Bond has been signed. The Government consents to this request.

       I still have no way to speak to defendant other than waiting for his call.

        I did have the opportunity to speak to defendant on Monday after the first bail order was
made. I explained the terms and conditions to defendant regarding his comportment as per the
release Order. I specifically read to him verbatim Your Honors admonition that any violations of
the Order would be viewed harshly by the Court. He indicated to me he understood the terms
and conditions regarding his comportment as per the release Order. To ensure there was no
misunderstanding I specifically told him that a violation on his part was the legal equivalent of
“chopping off his own head and throwing it into the river.” I explained the quarantine provisions
the bracelet monitoring provisions and the telephone monitoring provisions as well.

       I further explained that pre-sentencing comportment is something this Court would
consider at time of sentencing which remains another potential penalty defendant faces should

                                                 1
             Case 1:20-cr-00172-AKH Document 24 Filed 04/09/20 Page 2 of 2



there be a violation on his part of this Order. He again indicated to me he understood the terms
and conditions regarding his comportment as per the Order. By the time I was to review the
financial component of the Personal Recognizance Bond the call cut off.

        I did speak several times to both financially responsible persons that will sign the bond. I
explained to each of them the terms and conditions of the bond they will be asked to sign now.
They both indicated to me they understood the terms and conditions of the bond when they first
signed it and understand the same terms and conditions will still apply. They both remain
willing and available to execute the bond voluntarily well cognizant of the terms and conditions.
Their interview with the United States Attorneys Office has been arranged for today.

        I again ask the Court to allow for my clients release and for me to explain within 24 hours
of his release the financial component of the PRB and arrange for him to sign it remotely within
that 24 hour time period. I just have no indication of when he can call me again.

        In the alternative I would ask the Court to So Order this Letter that the officials at the
Metropolitan Correctional Center (MCC) produce Mr. Cabrera within 24 hours for a legal phone
call that I may discuss with him the financial components of the Release Order. AUSA Wolf has
agreed to notify the MCC if this is Your Honors preference.

       I thank the Court for its attention to this matter.


Sincerely,

       /s/

Law Office of Robert Osuna, PC
By: Robert Osuna, Esq.




                                                  2
